Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.

This Office Action is in reply to Applicants’ correspondence of 04/20/2022.  
Applicants’ remarks and amendments have been fully and carefully considered but are not found to be sufficient to put this application in condition for allowance.  Any new grounds of rejection presented in this Office Action are necessitated by Applicants’ amendments.  Any rejections or objections not reiterated herein have been withdrawn in light of the amendments to the claims or as discussed in this Office Action.
This Action is NON-FINAL.

Please note:  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
New Claim Rejections - 35 USC § 112 - Indefiniteness
Claims 4, 9-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is unclear over recitation of the phrase “the method of claim 4” because the claim depends from itself, which is not a proper presentation of a dependent claim.
Claim 4 is unclear over recitation of the phrase “the size threshold comprises a DNA fragment length of 160 base pairs”.  The phrase is unclear in the context of the claims because the limitations appears to require a cut-off measurement, but the open transitional term “comprises” makes any such cut-off or threshold unclear because it does not provide a clearly defend value for this element.  While the element is recites “a length of 160 base”, it is not clear that this value is the relevant cut-off because the threshold can in fact include any other additional elements.  The claim may be made more clear in this regard if amended to recite “the size threshold is a DNA fragment length of 160 base pairs”.
	Claims 9-13 and 15 are unclear over recitation of the phrase the size threshold comprises a DNA fragment length of 160 base pairs”, as recited in claim 9.  The phrase is unclear for the reasons set forth above as relevant to the same recitation in claim 4.
	Claim 9 is unclear over recitation of the phrase “prior to analyzing sequencing data of the extracted cfDNA, enriching a ratio of non-human cfDNA to human cfDNA for analysis by selecting a subset of the extracted cfDNA based on the subset having a size below the size threshold,” because there is no step in the claim related to generating “sequencing data of the extracted cfDNA”.  It is thus unclear if any step in which “sequencing data” is produced or created is intended to be require by the claimed methods.  The phrase is additionally unclear as to whether any “enriching … by selecting” is performed on actual nucleic acid molecules in a sample (e.g.:  size fractions and isolation), or if the limitation is applied to the recited “sequencing data” (e.g.:  culling of data in silico).

Claim Rejections - 35 USC § 103
Maintained-in-Part, Modified as Necessitated by Claim Amendments
Claim 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnham et al (2016) including the Supplementary Information in view of Long et al (2016).
It is noted that the limitations of the instantly rejected claim were addressed previously in this Office Action as unclear under 35 USC 112.  Here the claim is rejected as the limitation of “prior to analyzing sequencing data of the extracted cfDNA, enriching a ratio of non-human cfDNA to human cfDNA for analysis by selecting a subset of the extracted cfDNA based on the subset having a size below the size threshold” is interpreted as an in silico selection of sequencing data for analysis.

Relevant to the practical limitations of claim 9, Burnham et al teaches extracting cell-free DNA from plasma samples (relevant to claim 15) collected from double-lung transplant recipients including 40 plasma DNA samples collected longitudinally after transplantation (e.g.:  p.7 – Study design and sample collection).  The plasma samples included cell-free human genomic DNA as well as detected cell-free microbial genomic DNA (e.g.:  Figure 2).  Burnham et al teaches the selecting of some sequence reads and aligning the selected reads to entries from a database that contained microbial sequences; the reference further provides that sequence data was first aligned to a human reference and the remaining unaligned reads were extracted and aligned against a database that includes microbial genome sequences (e.g.:  p.8 – Abundance of microbial cfDNA).
Burnham et al does not specifically teach selecting a subset of data based on sequencing read length, or exemplify selecting a subset of extracted cfDNA below a size threshold where the subset has a greater ratio of non-human to human cfDNA (relevant to the recitation in claim 9).
However, Burnham et al does teach that the predominant type of cfDNA in human plasma is derived from the subject human nuclear genome and has a fragment size centered around 166 bp, approximately the length of a segment of DNA wound around a histone octamer (e.g.:  p.1).  Burnham et al exemplifies an analysis of cfDNA in plasma and provides that the peak in the length profile at 160–167 bp for cfDNA fragments assigned to the human nuclear genome (Fig. 2D) is a consequence of the protection of these molecules from degradation by nucleases in the blood through tight association with histones.  Further relevant to the limitations of the methods of the instantly rejected claims, Burnham et al teaches that when cfDNA is processed with a ssDNA library preparation to enrich smaller fragments (e.g.:  Figure 1), an increased relative abundance, and higher yield of microbial sequences, are obtained (e.g.:  p. 1; Figure 2).  Burnham teaches that in contrast to conventional library preparation (i.e.: dsDNA-ligation) which results in detection of only a few molecules of mitochondrial and microbial cfDNA with length shorter than 100bp, the use of a ssDNA library preparation revealed an abundance of such molecules with lengths between 40 and 100 bp.  Burnham teaches that microbial and mitochondrial DNA in plasma have highly similar fragmentation profiles (e.g.:  p.7), and the reference indicates that most of the cfDNA of microbial origin is less than 100bp in length (e.g.:  Figure 2) as compared to the 160-167bp length of the cfDNA fragments originating from the nuclear genome.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claims to have determined a threshold size of cfDNA fragments in plasma associated with cfDNA fragments of human nuclear origin, as recited in claim 9.  The skilled artisan would have been motivated to determine a threshold size of cfDNA fragments based on the expressed teachings of Burnham et al that human genomic DNA is associated with histones, which offers a protection from degradation, and provides a peak in length profile the of nuclear genomic fragments at 160–167 bp for cfDNA.  Burnham et al teaches (e.g.:  p.5) that detection of microbial genomic components in plasma offers low cost and precise diagnostic detection of pathogens, and the skilled artisan would recognize that the target molecules (i.e.:  cfDNA of microbial origin) in a plasma sample would be enriched in fragments smaller than the 160–167 bp for cfDNA of human nuclear origin.  
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the method of the rejected claim to have specifically selected DNA sequence read of less that 160 base pairs in length for the analysis of sequences generated from cell-free DNA of a subject.  The skilled artisan would recognize that focusing the analysis of sequencing data on these shorter reads (e.g.:  as set forth in claim 9) would preferentially exclude the non-target data (i.e.:  exclude longer human nuclear sequences) thus providing a more efficient detection of the diagnostic (i.e.:  microbial-specific).  The skilled artisan would have a reasonable expectation of success in this regard because Burnham et al teaches the analysis of subsets of data (e.g.:  sequences that do not align to the human genome) for the particular detection of microbial sequences.
Burnham et al teaches an analysis of cell-free DNA in human blood samples and provides that cfDNA fragments of human nuclear genomic origin have a typical size (160–167 bp) that is larger than non-nuclear (i.e.:  mitochondrial, bacterial) cfDNA fragments (typically less than 100 bp in length).  Burnham et al does not explicitly provide for treating a subject for an infection based on the analysis of cell free DNA of microbial origin in a sample form the subject.  However the treating of a subject for an infection after the diagnosis of the infection by detecting the cell free DNA of a pathogen in a sample of from the subject was known in the prior art and is taught by Long et al.
Long et al teaches that detection cell-free DNA from pathogens such as bacteria, fungi and viruses in blood by next generation sequencing can be applied to detect bacteria in clinical blood samples as an emerging diagnostic tool rich in information to determine the appropriate treatment of septic patient.
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the methods of the rejected claims to have detected microbial DNA in a cell free sample from a subject using the methods rendered obvious by Burnham et al, and to have treated the subject for an infection caused by the pathogen that is the source of the detected DNA as taught by Long et al.  The skilled artisan would have been motivated to treat a subject for an infection upon detecting detected microbial DNA in a cell free sample from a subject based on the expressed teachings of Burnham et al that profiling bacterial and viral components of the microbiome in plasma can be a part of an infectious disease diagnostics based on sequencing of cfDNA, and the teachings of Long et al that addition of NGS methods to infection diagnosis provides useful information for establishing a patient treatment plan.
Response to Remarks
Applicants have traversed (p.6-8 of the Remarks of 04/20/2022) the rejection of claims under 35 USC 103 based on the teachings of Burnham et al in view of Long et al as set forth in the previous Office Action of 10/20/2021.  The arguments have been fully considered but are not persuasive to withdraw the rejection as maintained above.  Initially it is noted that, in light of the amendments to the claims, the rejection as set forth in the previous Office Action has been withdrawn from some of the claims and is modified and only applied to claim 9.
Relevant to the rejection as maintained above, Applicants have argued (p.7-8 of the Remarks) that the teachings of Burnham et al do not provide for the selection of a subset of cfDNA prior to analyzing sequencing data.  This argument is not persuasive because, as set forth in the rejection, Burnham et al exemplifies the particular selection of sequencing data relevant to microbial detection (i.e.:  sequencing reads that do not align to the human genome).  While this exemplification is not “prior to analyzing sequencing data”, the teaching codifies the concept that some cfDNA sequences can be identified as particularly relevant for the detection of microbial-derived nucleic acids.  The rejection above further considers the teachings of Burnham et al that a particular size (i.e.:  less than 160 base pairs in length) is a specific feature of microbial-derived nucleic acid sequences.  Based on these expressed teachings of the prior art, the Examiner maintains that the skilled artisan would recognize that focusing the analysis of sequencing data on these shorter reads (e.g.:  as set forth in claim 9) would preferentially exclude the non-target data (i.e.:  exclude longer human nuclear sequences) thus providing a more efficient detection of the diagnostic (i.e.:  microbial-specific).

Claims 1-7, 9-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnham et al (2016) including the Supplementary Information in view of Long et al (2016), as applied to claim 9 above, and further in view of Xu et al (2016).
It is noted that the limitations claim 9, from which claims 10-13 and 15 depend, were addressed previously in this Office Action as unclear under 35 USC 112.  Here the claims are rejected as the limitation of “prior to analyzing sequencing data of the extracted cfDNA, enriching a ratio of non-human cfDNA to human cfDNA for analysis by selecting a subset of the extracted cfDNA based on the subset having a size below the size threshold” is interpreted as a practical step of isolating specific cfDNA from a sample.

The teachings of Burnham et al in view of Long et al are applied to instantly rejected claims 1-4 and 10 as they were previously applied to claims 5-7, 9, 11-13 and 15 above.  Relevant to the steps of independent claims 1, 5 and 9, Burnham et al teaches extracting cell-free DNA from plasma samples collected from double-lung transplant recipients including 40 plasma DNA samples (relevant to claim 15) collected longitudinally after transplantation (e.g.:  p.7 – Study design and sample collection).  The plasma samples included cell-free human genomic DNA as well as detected cell-free microbial genomic DNA, and Burnham et al teaches performing whole genome sequencing on the extracted cfDNA which provides sequencing data for the human and non-human cfDNA (e.g.:  Figure 2).  Burnham et al teaches the selecting of some sequence reads and aligning the selected reads to entries from a database that contained microbial sequences (e.g.:  p.8 – Abundance of microbial cfDNA) (relevant to claims 7, 11, 12 and 13).
Relevant to claims 2, 3, 4, and 6, as noted above, Burnham et al teaches that cfDNA in plasma that is of microbial origin is smaller in length than cfDNA in plasma that is human nuclear origin (the latter having a peak in length profile at 160–167 bp). 
Burnham et al does not exemplify methods in which a subset of DNA is selected and whole genome sequencing is performed on the subset (as recited in claim 1; and relevant to claims 5 and 9 which are interpreted as require some form of separation of the selected component from the non-selected component).  While Burnham et al does not exemplify such methods, the step of performing whole genome sequencing methods using a sample of cell-free DNA from human plasma that has been enriched for fragments of a particular size by physical enrichment of a plasma sample to exclude DNA fragments of a larger size was known in the prior art and is taught by Xu et al.  
Xu et al exemplifies the removal of large-size DNA fragments from a sample of cell-free DNA from plasma to increase the fraction of target cell-free DNA molecules of interest that are smaller than non-target molecules (e.g.:  p.4 – Library preparation).
It would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the instantly rejected claims to have modified the sequencing, analysis and detection of microbial cfDNA fragments in plasma, and treatment of a subject, as rendered obvious by Burnham et al in view of Long et al, to include selecting a subset of cfDNA fragments by removing larger sized non-target fragments from shorter fragments of interest to create a sample enriched for target fragments of interest, as taught by Xu et al.  The skilled artisan would have been motivated to combine the teachings of the cited prior art based on the expressed teachings of Burnham et al that cfDNA fragments in plasma that is of microbial origin is typically shorter than cfDNA fragments in plasma that originates from the human genome in cell nuclei, and the teachings of Xu et al that size selection of cfDNA to exclude larger non-target fragments effectively enriches a sample for fragments of interest that exist in the sample as shorter fragments.  Where Burnham et al teaches the detection of cfDNA fragments of microbial origin by sequencing the fragments and aligning the sequence data to known microbial genomic sequences can serve as an efficient diagnostic for detection of microbial pathogens in a subject, the skilled artisan would recognize that using the methods of Xu et al would provide for an enrichment of sample for target fragments, and thus provide a more efficient method of detecting microbial sequence read in sequencing data derived from the whole genome sequencing of cfDNA fragments in a plasma sample. 
Response to Remarks
Applicants have traversed the rejection of claims under 35 USC as unpatentable in view of the teachings of the cited prior art.  Applicants arguments have been fully considered but are not persuasive to withdraw the rejection.  Applicants arguments in the Remarks of 04/20/2022 are directed to the assertion that Burnham et al, as cited in the rejection, “teaches away” from the methods of the instantly rejected claims which include the selection of a subset of cfDNA based on size to enrich for target microbial-derived cfDNA.  Applicants’ support the argument providing (e.g.:  p.10 of the Remarks) that “Burnham expressly states that it implements “a ssDNA library protocol ... that does not require size-selective steps” (p.3 of Burnham) and that such steps are what offers the potential for increased precision and a lower cost.  The arguments are not persuasive.  
Considering the first portion of the argument, from page 3 of Burnham et al, the relevant full teaching of Burnham et al is “we next implemented a ssDNA library preparation protocol first described by Meyer et al. that does not require size-selective steps that eliminate shorter fragments”.  This is not a “teaching away” from any and all size selection steps, and in fact the absence of steps that eliminate shorter fragments (as provide by Burhman et al) is consistent with the methods rendered obvious by the prior art:  methods which specifically include smaller fragments where microbial DNA is particularly represented.  Thus any teaching of Burnham et al to avoid elimination of shorter fragments is not a teaching away from the methods as claimed which are rendered obvious by the cited prior art.  Such an analysis and interpretation of the teachings of Burnham et al is fortified by the additional teaching on page 3 of Burnham et al:  The consequence of the short fragment size of mtDNA is that conventional dsDNA library preparation protocols, which require multiple bead-based size-selective steps that eliminate unwanted adapter-dimer products, are relatively insensitive to mitochondrial sequences.  Burnham et al is teaching away from methods that may exclude shorter fragments; the reference is no teaching away from a size selection that specifically includes shorter fragments.
Considering the second portion of the argument, from page 5 of Burnham et al, the full relevant teaching of Burnham et al is:
The greater efficiency in recovery of microbial cfDNA is in line with the greater sensitivity of the ssDNA library preparation protocol to short fragment cfDNA. This feature offers the potential to profile the bacterial and viral components of the microbiome in plasma more effectively and to perform infectious disease diagnostics based on sequencing of cfDNA with increased precision and at lower cost.

Again, the reference does no provide a “teaching away” from the claimed methods of isolating a nucleic acid population of interest (e.g.:  microbial-derived fragments in a cell-free plasma sample) based on the established size of that nucleic acid population (e.g.:  less that the 160bp size of a typical human genomic-derived fragment).  The reference provides a particular methodology (i.e.:  ssDNA library preparation) that is taught as suitable for the analysis of short fragment cfDNA.  The examiner maintains that isolation of a target population of fragments based on the characteristic size of the target population is provided by Xu et al.  The cited reference of Xu et al teaches that size selection of cfDNA to exclude larger non-target fragments effectively enriches a sample for fragments of interest that exist in the sample as shorter fragments.  Such separation and isolation with regard to enrichment of fetal DNA in maternal plasma has been routinely practiced since the discovery of the characteristically relatively short size of fetal DNA in maternal plasma (e.g.:  Li et al (2004)), akin to the identification of a characteristically relatively short size of microbial DNA in host plasma as detailed by Burnham et al as cited in the rejection.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen Kapushoc
Primary Examiner
Art Unit 1634



/STEPHEN T KAPUSHOC/Primary Examiner, Art Unit 1634